UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1318



WILLIAM L. BARRETT,

                                            Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-93-620-5-F)


Submitted:   February 7, 1996          Decided:     February 14, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


William L. Barrett, Appellant Pro Se. Charles Edwin Hamilton, III,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying re-

lief on his medical malpractice claim filed under the Federal Tort

Claims Act, 28 U.S.C.A. §§ 2671-2680 (West 1994), and denying his

motion to reconsider. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Barrett v. United
States, No. CA-93-620-5-F (E.D.N.C. Jan. 13, 1995, Jan. 18, 1995,

Feb. 7, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2